Denied July 30, 1921.
On Petition for Rehearing.
(199 Pac. 595.)
Rehearing Denied.
In Banc.-
BURNETT, C. J.
By the original opinion in this case we refused to consider the questions presented, because the appeal had not been taken within thirty days after the entry of judgment, on account of which we had no jurisdiction for that purpose. It was there stated that the judgment was entered October 14, 1920, and that the notice of appeal was not given until December 4, 1920, more than thirty days after the entry of judgment. The petition for rehearing *470contends that this statement is erroneous and maintains that, “if, appears on the record that the judgment appealed from was entered in the Circuit Court of the State of Oregon for Harney County, November 24, 1920, and notice of appeal was given December 4, 1920, and said appeal perfected within thirty days of the entry of said judgment.”
According to the abstract of record, the order from which the appeal was taken reads thus:
“Now on this fourteenth day of October, 1920, the above-entitled cause coming on for consideration by the court, the contestants being represented at this time by C. B. McConnell, their attorney, and the defendants appearing by McCulloch & Duncan, their attorneys, as well as by Geo. S. Sizemore, district attorney, and it appearing to the court that the various counsel have heretofore argued the merits of the said cause as standing upon demurrer to the petition, and that the court took the matter under advisement, and it further appearing to the court that it is in all things now fully advised,
“It is therefore ordered and adjudged that the demurrer to the petition be and the same is sustained;
“And it further appearing to the court that the petitioners by their counsel and attorneys of record decline at this time to plead further in said cause,
“It is therefore ordered that the said petition be and the same is hereby dismissed.”
It is true that immediately preceding the order quoted is a statement in the abstract to the effect that on April 13, 1920, the demurrer to the petition was heard in open court and the matter taken under advisement, that on' October 14th the matter was again taken up in open court and that on November 24,1920, the order was made. It is true also that among the papers sent up from the Circuit Court is one worded in the body thereof precisely like the decree above *471quoted, besides being signed officially by the trial judge. Endorsed thereon is stamped the file mark of the clerk in these words: “Piled Nov. 24, 1920, Chester Dalton, Clerk, by [signed] Chas. E. Dillman, Deputy.”
2. The order itself, however, is the official utterance and imports absolute verity as against any extrajudicial statement, and irrespective of when the clerk may have put his file mark on the paper mentioned. It may have been lodged with the clerk long before the date indorsed thereon. It is provided in Section 200, Or. L., that “when a decision has been made sustaining or overruling a demurrer, unless the party against whom the decision is made be allowed to amend or plead over, judgment shall be given for the plaintiff or defendant, as the case may be * * .” The following section declares:
“When judgment is given in any of the cases mentioned in Sections 199 and 200, it shall be entered within the day it is given.”
We must presume under subdivision 15 of Section 799, “that official duty has been regularly performed,” and under subdivision 17, “that a judicial record, when not conclusive, does still correctly determine or set forth the rights of the parties.” It is the duty of the clerk to enter the proceedings of the court in the journal: Section 584, Or. L. Under these presumptions we must conclude in the absence of anything to the contrary that the judgment, as it stated, was rendered on October 14, 1920, in which case the notice of appeal on December 4, 1920, was too late to give the court jurisdiction. We adhere to the former opinion.
Beheabing Denied. Second Petition foe Beheabing Denied.